Citation Nr: 1503589	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (Chapter 35) beyond April 2, 2011.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to August 1975, and from August 1977 to June 1980.  The appellant is the Veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  

A review of the Veteran's electronic claims file reveals no additional pertinent records.


FINDINGS OF FACT

1.  In an April 2, 2003 letter, the VA notified the Veteran that he was found to be permanently and totally disabled effective October 1, 2002, after the appellant's 18th birthday, but before her 26th birthday.

2.  The appellant applied for Chapter 35 educational assistance benefits in July 2011, more than 8 years after VA notification of the Veteran's permanent and total rating.


CONCLUSION OF LAW

The criteria for eligibility for extension of the delimiting date for Dependents' Educational Assistance (Chapter 35) beyond April 2, 2011, have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2014).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case.  

As will be discussed, the facts are not in dispute; instead, the resolution of the claim is wholly dependent on interpretation of the applicable law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

The appellant contends that she is entitled to DEA benefits that she was unaware of at the time she was pursuing higher education.

Educational assistance is available to a child of a Veteran who has a service-connected disability that is totally and permanently disabling, or a child of a deceased Veteran where the death was due to a service-connected disability. 
38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a), 21.3021(a). 

Under Chapter 35, a child's period of eligibility generally begins on either the earlier of the child's eighteenth birthday or successful completion of the child's secondary schooling. 38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a). 

But if VA first finds that the parent from whom eligibility is derived has a service-connected total disability permanent in nature or if the death of the parent occurs after the child's 18th birthday, but before the child's 26th birthday, then such period shall end eight years after the date elected by the child to be the beginning date of entitlement, with certain inapplicable exceptions. 38 U.S.C.A. § 3512(a)(3), (4), (5); 38 C.F.R. § 21.3041(a)(2), (b)(2). 

A child may elect the beginning date of his or her period of eligibility, but must do so no later than the end of the 60-day period beginning on the date on which VA provides written notice of the opportunity to make such election. 38 U.S.C.A. § 3512(a)(3)(B); 38 C.F.R. § 21.3041(i). The child can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the Veteran of the Veteran's permanent and total rating, or any date in between. The period of eligibility ends the earlier of the date the Veteran is no longer rated permanent and total disabled, or eight years after the beginning date the child elects. 38 C.F.R. § 21.3041(a)(2)(ii) (2013).

The record shows that the Veteran became permanently and totally disabled for VA purposes on October 1, 2002, and basic eligibility under Chapter 35 for the Veteran's dependents was established as of that date.  VA notified the Veteran of the March 2003 rating decision in a letter dated April 2, 2003.  

The appellant's birth date is May [redacted], 1979; she turned 18 on May [redacted], 1997, but she was under 26 at the time the Veteran was found permanently and totally disabled.  Thus, the appellant was eligible to receive Chapter 35 educational assistance benefits.

While there is no indication that the appellant elected a beginning date, the date can be no later than VA notifies the Veteran of the permanent and total rating, which in this case was April 2, 2003. Accordingly, the appellant's ending date for eligibility was April 2, 2011, 8 years after the date of notification.

During that 8 year period (96 months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training. 38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(a). Beyond that eight year period, a further extension may be granted if an eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control. 38 C.F.R. 21.3041(g)(1).  Notwithstanding these potential extension provisions, no child is eligible for educational assistance beyond his or her 31st birthday, except that if the child's 31st birthday occurs during a term (quarter or semester), VA may extend the period of eligibility to the end of that term. 38 U.S.C.A. § 3512(c); 38 C.F.R. §§ 21.3040(d) , 21.3041(g).

The appellant filed for DEA benefits in July 2011, after her eligibility had expired.  Moreover, she filed for these benefits more than 1 year after her 31st birthday in May 2010.

On the application, the appellant indicated that she graduated high school in May 1997, and that she completed coursework at Southeastern Louisiana University from 1997-2000, Eastern Connecticut State University in 2001-2002, and Sacred Heart University from 2002-2004.  She noted a current educational goal of a non-college degree certificate with an expected date of enrollment of August 2011 at Southeastern Louisiana University.   Therefore, there is no indication that she was in school at the time of her 31st birthday in May 2010-therefore, extension of eligibility is not warranted.

In written statements the appellant has indicated that she was unaware of the program and would have taken advantage had she been aware of it at an earlier time.  She also indicated that she had suffered from many health problems.

To the extent that the appellant's arguments can be construed to be a claim for  retroactive benefits for expenses already incurred for her education, an eligible person's application for DEA benefits under Chapter 35 will be considered as having been filed on his eligibility date, if: (1) The eligibility date is more than 1 year before the date of the initial rating decision that establishes either: that the Veteran's death is service-connected, or that the Veteran has a permanent and total disability; (2) the eligible person files his original application for benefits under Chapter 35 with VA within 1 year of the initial rating decision; (3) the eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives his original claim; (4) VA either received the original application on or after November 1, 2000; or received the original application and as of November 1, 2000, either (A) had not acted on it; or (B) had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and (5) the eligible person would have been eligible to educational assistance under Chapter 35 if he had filed a claim on his eligibility date. 38 U.S.C.A. § 5113; 38 C.F.R. § 21.4131(e).

Here, the appellant's application was received in July 2011, which is more than one year after the initial rating decision and the April 2003 notification of the rating decision which indicated that DEA benefits had been granted.  Hence, entitlement to retroactive benefits is not warranted.

In this decision, the Board is sympathetic to the appellant's contentions.   Nevertheless, the Board is bound by the law made applicable to it by statute, regulations, and the precedential decisions of the appellate courts, and it is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

For all the foregoing reasons, the Board concludes that a delimiting date for Dependents' Educational Assistance (Chapter 35) beyond April 2, 2011 is not warranted.


ORDER

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (Chapter 35) beyond April 2, 2011 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


